Citation Nr: 0114677	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  98 - 12 430	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a right medial meniscectomy.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to November 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  That decision denied a rating in excess 
of 10 percent for the veteran's service-connected 
postoperative residuals of a right medial meniscectomy.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at  38 U.S.C. §§ 5102, 5103, and 
5103A), effective November 9, 2000.  The record shows that 
following the April 1998 denial of the veteran's claim for 
increase, the veteran was notified of that action by RO 
letter of April 1998, with a copy of the rating decision, and 
informed of the issues addressed, the decision reached, the 
reasons and bases for that decision, the applicable 
provisions of the rating schedule, the evidence needed to 
warrant an increased right knee disability rating, his right 
to appeal that determination, and the time limit for doing 
so.  The Board's review of the record further shows that the 
veteran was afforded VA orthopedic examinations in January 
1997, in January 1998, and in November 1998, to include 
medical opinions; that all available private and VA medical 
evidence identified by the veteran has been obtained to the 
greatest extent possible; and that the veteran declined a 
personal hearing before a Hearing Officer at the RO or before 
the Board.  

Following receipt of the veteran's notice of disagreement, a 
June 1998 statement of the case notified the veteran of the 
issue addressed, the evidence considered, the decision 
reached, the reasons and bases for that decision, the 
applicable provisions of the rating schedule, the evidence 
needed to warrant an increased right knee disability rating, 
his responsibility to submit evidence to support his claim 
for increase, and VA's obligation to assist him by obtaining 
existing VA and non-VA medical and other evidence, including 
evidence in the possession of governmental authorities, that 
is pertinent and specific to his claim.  Thereafter, the 
veteran was provided supplemental statements of the case in 
February 1999 and in June 1999, each of which informed the 
veteran of the issue addressed, the additional evidence 
considered, the decision reached, and the reasons and bases 
for that decision.  

VA has no outstanding and unmet duty to inform the appellant 
that any additional information or evidence is needed, or to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  The Board concludes the discussions 
in the rating decision, statement of the case, supplemental 
statements of the case, and RO letters sent to the appellant 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements, and that VA's duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim has 
been fully met.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As the sole issue on appeal is the rating evaluation assigned 
for the veteran's service-connected postoperative residuals 
of a right medial meniscectomy, the Board will limit its 
review to the evidence pertaining to that disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained, and VA's 
duty of notification and assistance to the claimant has been 
fully met.  

2.  The veteran's service-connected right knee disability is 
properly rated as chronic right knee pain status post 
arthroscopic medial meniscus repair, with Grade III 
chondromalacia of the medial femoral condyle status post 
arthroscopic chondroplasty, and lateral plicotomy status post 
arthroscopic chondroplasty, with slight instability.  

3.  The veteran's service-connected postoperative residuals 
of a right medial meniscectomy are currently manifested by 
chronic right knee pain, a Grade III chondromalacia of the 
medial femoral condyle; a lateral plicotomy, an altered gait, 
favoring his right knee; a generalized tenderness over the 
lower one-half and the border of the patella; a positive 
McMurray's test; pain on full flexion of the knee joint; 
crepitus in the knee joint; medial collateral ligament 
laxity; post-traumatic arthritis of the right knee joint; and 
X-ray evidence of osteopenia (loss of bone mass) and 
narrowing of the lateral joint space compartment of the right 
knee.

4.  The veteran's post-traumatic arthritis of the right knee 
joint warrants a separate rating based upon clinical findings 
of significant impairment of right knee function due to 
painful motion, with demonstarted joint or periarticular 
pathology, painful joints due to healed injury, disturbance 
of locomotion and interference with weight-bearing.    

5.  Unusual or exceptional manifestations causing marked 
interference with employment or frequent periods of 
hospitalization such as to render inapplicable the regular 
schedular standards are not demonstrated.  


CONCLUSIONS OF LAW

1.  VA's duty of notification and assistance to the claimant 
under the provisions of have been fully met.  38 U.S.C.A. 
§ 5017(a) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at  38 U.S.C. §§ 5102, 5103, and 
5103A), effective November 9, 2000;  Holliday v. Principi,  
14 Vet. App. 280 (2001);  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991);  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

2.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of a right medial meniscectomy with a 
Grade III chondromalacia of the medial femoral condyle and a 
lateral plicotomy, are not met.  38 U.S.C.A. §§ 1131, 1155 
(West 1991);  38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.59, 
4.71a, Diagnostic Code 5257 (2000).  

3.  The criteria for a separate 20 percent rating based upon 
post-traumatic arthritis of the right knee joint are met.  
38 U.S.C.A. §§ 1131, 1155 (West 1991);  38 C.F.R. 
§ 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010 (2000);  VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that VA's statutory 
obligation of notification and assistance to the claimant has 
been fully met.  38 U.S.C.A. §  5107(a)(West 1991), 5103A(a-
(d), effective November 9, 2000.  On appellate review, the 
Board sees no areas in which further development might be 
productive.

In accordance with  38 C.F.R. §§ 4.1 through and 4.10 (2000) 
and  Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected postoperative residuals of a right medial 
meniscectomy.  The Board has found nothing in the historical 
record which would lead to the conclusion that the most 
current evidence of record is not adequate for rating 
purposes.  moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.

I.  The Evidence

The veteran's service medical records show that the veteran 
sustained a tear of the right medial meniscus while on active 
duty; that he underwent a right medial meniscus repair in 
August 1994; that in March 1995, he underwent an arthroscopy 
that showed the right medial meniscus tear had healed, but 
revealed a Grade III chondromalacia of the medial femoral 
condyle; and that an arthroplasty excised the lateral plica 
scarred from previous arthroscopies.  X-ray examination of 
the right knee in March 1995 revealed a mottled lucency 
throughout the distal femur and proximal tibia, including the 
patella, representing osteoporosis probably secondary to 
disuse.  In November 1995, the veteran was found to be unable 
to tolerate shipboard life due to pain, popping, and locking 
of the right knee joint.  His right knee remained 
symptomatic, and the veteran was found to be unable to 
perform the duties of his rate, to tolerate the climbing of 
ladders, or to satisfactorily complete physical fitness 
tests.  A December 1995 Medical Board Report found that the 
medical evidence showed healed and nontender arthroscopic 
stab wounds, a full range of right knee motion, stable 
collateral ligaments, and negative Lachman's and McMurray's 
tests, and noted that his condition was not expected to 
improve.  X-ray examination of the right knee was reported to 
be "noncontributory."  The diagnoses were: (1) Right knee 
pain status post arthroscopic medial meniscus repair with 
healed medial meniscus; (2) Grade III chondromalacia of the 
medial femoral condyle status post arthroscopic 
chondroplasty; and (3) lateral plica status post arthroscopic 
lateral plicotomy.  The Medical Board referred the case to a 
Physical Evaluation Board to determine the veteran's fitness 
for further service.  A February 1996 Physical Evaluation 
Board found that the veteran was unfit for further service 
due to (1) Right knee pain status post arthroscopic medial 
meniscus repair with healed medial meniscus; (2) Grade III 
chondromalacia of the medial femoral condyle status post 
arthroscopic chondroplasty; and (3) lateral plica status post 
arthroscopic lateral plicotomy, evaluated as 10 percent 
disabling.  The veteran was medically discharged with 
severance pay in November 15, 1996.  

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO in 
November 1996, sought service connection for multiple 
disabilities, including right knee disability.   

A report of VA orthopedic examination of the veteran in 
January 1997 reviewed the veteran's medical records, cited 
his inservice history of right knee injury and surgery, and 
his current complaints of intermittent right knee aching.  He 
walked with a noticeable limp, favoring his right knee.  No 
swelling, heat, or tenderness was found over the right knee.  
Four round healed, nontender surgical scars were seen, 
including a 5.0 cm scar to the supermedial aspect of the 
patella, and three ranging in size from 0.5, 0.8, and 1.0 cm 
over the lower one-third of the patella from the medial to 
the lateral side.  A generalized tenderness was present over 
the lower one-half of the patella, both on the patella and 
along the border of the patella.  A full extension and 
extension of the right knee was shown, with complaints of 
pain on full flexion.  McMurray's test was positive, while 
Apley's and grind tests were negative.  The veteran declined 
to perform a full squat on the advice of his physician.  
Right knee ligamental stability was intact.  X-rays of the 
right knee revealed osteopenia and narrowing of the lateral 
joint space compartment.  The diagnosis was: chronic right 
knee problems, status post arthroscopic medial meniscus 
repair in 1994; status post arthroscopic chondroplasty and 
lateral plicotomy, 1995; and Grade III chondromalacia of the 
medial femoral condyle seen during the 1995 surgery.  

A rating decision of May 1997 granted service connection for 
postoperative residuals of medial meniscus repair, right 
knee, effective November 16, 1996, evaluated as 10 percent 
disabling.  

In December 1997, the veteran reopened his claim, seeking a 
rating in excess of 10 percent for his service-connected 
postoperative residuals of medial meniscus repair, right 
knee.  He submitted a December 1997 letter from the US Postal 
Service in which it declined to offer him employment because 
his service-connected right knee disability rendered him 
unable to squat, knee, climb or stairs on a repetitive basis

A report of VA orthopedic examination, conducted in January 
1998, cited the veteran's medical history and his current 
complaints of frequent pain in his right knee, and increasing 
pain in his left knee that the veteran attributed to the 
altered gait caused by his right knee disability.  He related 
that he was employed in a factory, was on his feet all day, 
frequently worked two shifts, and was limping by the time he 
left work.  Examination disclosed no swelling of the knee.  A 
7.0 cm scar was seen over the medial aspect of the right 
medial proximal knee, with three smaller scars on the 
anterior aspect of the right knee.  Medial collateral 
ligament laxity was found, as well as a full range of knee 
motion with pain on extreme flexion.  The diagnosis was 
degenerative joint disease of both knees with ligamentous 
laxity.  

A rating decision of April 1998 denied a rating in excess of 
10 percent for postoperative residuals of medial meniscus 
repair, right knee, and the veteran submitted a notice of 
disagreement.  He contended that his service-connected 
postoperative residuals of medial meniscus repair, right 
knee, precluded his being hired by the US Postal Service.  In 
his substantive appeal and an accompanying document, he 
asserted that he should be awarded 50 percent disability; 
that his right knee was too damaged for him to do any amount 
of physical labor; that he experiences right knee pain on a 
daily basis; and that his current left knee disability was 
secondary to his service-connected right knee disability.  

The RO requested and received a private hospital summary and 
treatment records of the veteran from Grant/Riverside 
Methodist Hospitals, dated in July and August 1999.  Those 
records show that the veteran sustained an open fracture of 
the right distal tibia-fibula, a left tibial plateau 
fracture, and multiple leg abrasions in a July 14, 1998, 
motor vehicle accident (MVA).  He underwent irrigation and 
debridement of the open fracture of the right distal tibia-
fibula; external fixation of the right tibia; and a closed 
reduction of the left tibial plateau fracture by percutaneous 
screw fixation.  It was noted that the veteran right tibia-
fibula injury did not involve the articulation of the ankle 
joint.  The veteran tolerated the procedure well, and was 
discharged after two days in stable condition, without 
weight-bearing but with the ability to transfer with the 
supervision of physical therapy.  

Treatment notes from the veteran's private physician, dated 
in July 1998, show that on follow-up after two weeks, the 
veteran complained of significant pain in his right ankle, 
but was doing quite well.  X-rays disclosed a comminuted 
fracture of the distal third of the right tibia/fibula, in 
good and anatomic alignment; while a left tibia plateau 
fracture was seen involving the lateral plateau of the left 
knee, with normal width and no evidence of depression in the 
plateau.  The veteran continued to be prohibited from weight-
bearing, and the corresponding physician stated that he was 
making satisfactory progress status post bilateral lower 
extremity injuries.  Additional treatment notes in August 
1998 noted the veteran's injuries sustained in an July 1998 
MVA, and cited the veteran's statement that he had little, if 
any, pain.  The wound sites were clear, without tenderness, 
swelling or erythema, and partial weight-bearing was 
initiated on the left.  

In October 1998, the RO requested a VA orthopedic examination 
of the veteran, to include a medical opinion as to whether 
the veteran's service-connected right knee disability had 
caused or worsened his left knee disability, and an opinion 
distinguishing the veteran's previous bilateral knee 
symptomatology from that which existed after his July 14, 
1998, MVA.  

A November 1998 letter from the veteran's employer stated the 
veteran's regular rate of pay and his rate of pay while on 
sick leave.  

In a December 1998 RO letter to the veteran's private 
physician, he was asked to submit copies of the veteran's 
treatment records.  No response was received to that letter.  

A report of VA orthopedic examination, conducted in November 
1998, noted the examiner's review of the veteran's claims 
folder; his previous examination of the veteran in January 
1997; and the veteran's medical history.  The examiner noted 
that the hardware had been removed from the veteran's right 
leg four weeks earlier, and that the veteran asserted that 
his right leg would have to be surgically broken and reset 
because of misalignment in the healing process.  The veteran 
was partially weight-bearing with a walker, and complained of 
throbbing pain in his right lower leg, right ankle, and left 
knee.  Examination revealed that the veteran's knees were not 
swollen or warm to the touch; the previous scars were noted 
as well as additional scars from his post-MVA surgery; and 
the circumference of the right lower leg just above the ankle 
was 3 cms. less in diameter than the left.  The examining 
physician reiterated the findings on VA orthopedic 
examinations of the veteran in January 1997 and in January 
1998, including chronic right knee problems, status post 
arthroscopic medial meniscus repair in 1994; status post 
arthroscopic chondroplasty and lateral plicotomy, 1995; and 
Grade III chondromalacia of the medial femoral condyle seen 
during the 1995 surgery; X-rays evidence of osteopenia and 
narrowing of the lateral joint space compartment; and 
intermittent aching of the left knee.  It was further noted 
that the January 1998 VA examination cited degenerative joint 
disease [of] both knees with ligamentous laxity.  
The VA orthopedic examiner expressed the medical opinion that 
any new problems described regarding the veteran's joints 
were, in his opinion, more likely than not related to the 
veteran's July 1998 MVA.  He further stated that, based upon 
consultation with the VA orthopedist who examined the veteran 
in January 1998, the veteran's left knee problem was 
secondary to favoring his right knee after it was injured in 
service.  X-rays revealed a comminuted fracture of the right 
distal tibia/fibula, with anterior apical angulation and no 
appreciable healing, without joint effusion, swelling or 
intra-articular bodies; status post fixation of the left 
proximal tibia with screws, with no osseous abnormalities; 
and osteopenia of the right ankle with preserved ankle 
mortise.  Unretouched color photographs of the veteran's 
right lower extremity demonstrated the cited anterior apical 
angulation at the right tibia/fibula fracture site.  

In December 1998, the RO asked that the VA examiner review 
his examination report and provide a medical opinion as to 
whether the veteran's service-connected right knee disability 
had caused or worsened his left knee disability, and an 
opinion distinguishing the veteran's previous bilateral knee 
symptomatology from that which existed after his July 14, 
1998, MVA.  

In a January 1999 RO letter to the veteran's private 
physician, he was again asked to submit copies of the 
veteran's treatment records.  No response was received to 
that letter, and no additional records were obtained from 
that source.  

An addendum to the November 1998 VA orthopedic examination, 
dated in January 1999, stated that both he and the VA 
orthopedic specialist who examined the veteran in January 
1998 believed that the veteran's left knee disability was 
secondary to the veteran's limp resulting from his service-
connected postoperative residuals of a right medial 
meniscectomy.  He further stated that the VA examination 
conducted in January 1998 represented the status of the 
veteran's knees prior to the July 1998 MVA, and that neither 
he nor the VA orthopedist who examined the veteran could 
differentiate the symptomatology which is related to the 1998 
MVA and that which was note and believed that it was 
impossible to do so.  

VA outpatient clinic records, dated from October 1997 to May 
1999, show that the veteran received psychiatric counseling 
for depression stemming from his July 1998 MVA injuries and 
related marital stress.  It was noted that the veteran had 
returned to work in a less physically demanding position; 
that he was in a wheelchair due to a right leg cast; and that 
as his healing progressed, he would be able to leave the 
wheelchair and proceed with physical therapy.  X-rays in May 
1999 revealed deformities of the lower tibia and fibula with 
old healed fractures fixed internally; evidence of arthritic 
changes involving the tibiotalar joint; and degenerative 
changes involving the distal femur, patella and proximal 
tibia, with symmetrical joint compartments, and no evidence 
of loose bodies.  Bone screws were seen at the left proximal 
tibia from the lateral to the medial border, with no evidence 
of arthropathy.  

A rating decision of February 1999 granted service connection 
for ligamental laxity of the left knee as secondary to the 
veteran's service-connected postoperative residuals of a 
right medial meniscectomy, effective January 29, 1998, 
evaluated as 10 percent disabling.  That decision was not 
appealed.  A subsequent rating decision of June 1999 revised 
that decision to include consideration of the bilateral 
factor.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2000).  It is the defined and consistently applied 
policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. Part 4, § 4.3 
(2000).  Where entitlement to service connection has already 
been established, and an increase in the disability rating is 
the issue, the present level of the disability is the primary 
concern.  Francisco v. Brown,  7 Vet. App. 55 (1994).

The Board would emphasize at the outset that the veteran's 
inservice surgeries of the right knee may not be considered a 
success, in that his postoperative status following those 
surgeries and extensive and prolonged physical therapy did 
not produce a result that would permit him to continue his 
duties.  In particular the Board notes that inservice X-ray 
examination of the veteran's right knee in March 1995 
revealed a mottled lucency throughout the distal femur and 
proximal tibia, including the patella, representing 
osteoporosis probably secondary to disuse, while VA 
outpatient clinic X-rays of the right knee in May 1999 
revealed evidence of degenerative changes, diagnosed as 
arthritis, involving the distal femur and proximal tibia, 
including the patella, the identical location of the findings 
of radiographic abnormalities reported on inservice X-rays of 
the right knee in March 1995.  Although a December 1995 
Medical Board Report described X-ray examination of the 
veteran's right knee as "negative", that description is 
patently incorrect in view of the documented findings on X-
rays in March 1995.  Further, the July 1996 Medical Board 
Report stated that X-rays of the veteran's right knee were 
"noncontributory."  The Board finds that the word 
"noncontributory" does not suggest and is not synonymous 
with absent, or nonexistent.  

To the same point, on VA examination in January 1997, the 
veteran had a noticeable limp, favoring his right knee, while 
X-rays of the right knee revealed osteopenia (bone loss) and 
narrowing of the lateral joint space compartment.  On VA 
orthopedic examination in January 1998, the diagnosis was 
degenerative joint disease of both knees with ligamentous 
laxity.  The Board finds that the veteran's degenerative 
joint disease of the distal femur and proximal tibia, 
including the patella, may not be dissociated from the 
altered gait, osteopenia, and joint space narrowing shown on 
the initial VA orthopedic examination in January 1997, and 
the bilateral degenerative changes of the right knee 
diagnosed in January 1998.  

Furthermore, on VA orthopedic examination in November 1998, 
the examining physician reiterated the findings on VA 
orthopedic examinations of the veteran in January 1997 and in 
January 1998, including chronic right knee problems, and X-
ray evidence of osteopenia and narrowing of the lateral joint 
space compartment; and it was further noted that the January 
1998 VA examination cited degenerative joint disease [of] 
both knees with ligamentous laxity.  In November 1998, the VA 
orthopedic examiner expressed the medical opinion that the 
veteran's left knee problem was secondary to favoring his 
right knee after it was injured in service and, in an 
addendum to that report, the examiner stated that both he and 
the VA orthopedic specialist who examined the veteran in 
January 1998 believed that the veteran's left knee disability 
was secondary to the veteran's limp resulting from his 
service-connected postoperative residuals of a right medial 
meniscectomy.  He further stated that the VA examination 
conducted in January 1998 represented the status of the 
veteran's knees prior to the July 1998 MVA.  The Board notes 
that at the time of the January 1998 examination report, the 
veteran's bilateral knee disabilities were diagnosed as 
degenerative joint disease with ligamentous laxity, 
bilateral.  

Based upon the foregoing, the Board finds that the veteran's 
degenerative changes of the right knee joint, diagnosed as 
arthritis of the distal femur, proximal tibia, and patella, 
are post-traumatic in nature and may not be dissociated from 
his service-connected postoperative residuals of a right 
medial meniscectomy, with altered gait, osteopenia, and joint 
space narrowing shown on the initial VA orthopedic 
examination in January 1997.  

The Board further finds that the veteran's service-connected 
postoperative residuals of a right medial meniscectomy is 
currently evaluated as postoperative residuals of a right 
medial meniscectomy; Grade III chondromalacia of the medial 
femoral condyle; and lateral plicotomy.  That disability is 
currently rated as 10 percent disabling under the provisions 
of  38 C.F.R. Part 4, § 4.7, Diagnostic Code 5257 (2000).  

The additional disability of the knees stemming from the 
veteran's intercurrent bilateral fractures in a July 14, 
1998, MVA may not be considered in evaluating his service-
connected disabilities.  On VA orthopedic examination of the 
veteran in November 1998, the examining physician 
specifically stated that any new problems involving the 
veteran's knees were most likely to be related to his June 
14, 1998, MVA.  He further stated that the January 1998 
examination report reflected the status of the veteran's 
service-connected right knee disability during the period 
prior to his July 14, 1998, MVA.  Accordingly, the Board will 
review the entire medical record, including the January 1997 
and January 1998 VA orthopedic examinations of the veteran's 
right knee disability, in reaching its determination in this 
matter.  

The record shows that the veteran was separated from service 
on November 15, 1996.  On VA examination in January 1997, the 
veteran was found to walk with a noticeable limp, favoring 
his right knee; a generalized tenderness was present over the 
lower one-half and the border of the patella; McMurray's test 
was positive; and X-rays evidence of the right knee revealed 
osteopenia (loss of bone mass) and narrowing of the lateral 
joint space compartment.  A full extension and extension of 
the right knee was shown, with complaints of pain on full 
flexion.  On VA examination in January1998, the veteran 
complained of right knee pain, crepitation was present in 
both knee joints, medial collateral ligament laxity was found 
in both knees, a full range of knee motion with pain on 
extreme flexion was noted, and the assessment included 
degenerative joint disease of both knees with ligamentous 
laxity. 

Based upon the foregoing, the Board finds that the veteran's 
service-connected postoperative residuals of a right medial 
meniscectomy is currently manifested by a altered gait, 
favoring his right knee; a generalized tenderness over the 
lower one-half and the border of the patella; a positive 
McMurray's test; pain on full flexion of the knee joint; 
crepitus in the knee joint; medial collateral ligament 
laxity; post-traumatic arthritis of the distal femur, 
proximal tibia, and patella, X-ray evidence of osteopenia 
(loss of bone mass) and narrowing of the lateral joint space 
compartment of the right knee; and functional loss due to 
painful motion, with joint or periarticular pathology, and 
supported by adequate pathology; painful or unstable joints 
due to healed injury; crepitation within the joint 
structures; and disturbance of locomotion and interference 
with weight-bearing.   
The RO and the Board have considered the evaluation of the 
veteran's right knee disability under all potentially 
applicable diagnostic codes in order to determine whether 
another diagnostic code might yield a higher rating 
evaluation, including 
diagnostic codes 5003 (degenerative arthritis), 5010 
(traumatic arthritis), 5256 (ankylosis of the knee), 5258 
(dislocated semilunar cartilage), 5259 (removal of semilunar 
cartilage, symptomatic), 5260 (limitation of flexion of leg), 
and 5262 (impairment of tibia and fibula).  As the record 
includes no findings or diagnosis of degenerative arthritis 
during the initial postservice year as required under DC 
5003; no demonstration or diagnosis of ankylosis of the knee, 
as required by DC 5256; no evidence of a dislocated semilunar 
cartilage as required under DC 5258; no demonstrated or 
diagnosed limitation of flexion or extension, as contemplated 
by DC 5260 and 5261; and no clinical evidence of impairment 
of tibia and fibula, as required by DC 5262, the Board finds 
that evaluation of the veteran's right knee disability under 
any of those diagnostic codes would not yield an evaluation 
in excess of the current 10 percent rating assigned for the 
veteran's service-connected right knee disability.  

Further, evaluation of the veteran's postoperative residuals 
of a of a right medial meniscectomy under the provisions of  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5014 
(osteomalacia, or chondromalacia), will be rated on 
limitation of motion of the affected parts under DC 5003 
(degenerative arthritis), and no limitation of right knee 
motion was shown on the cited examinations.  In addition, the 
maximum evaluation provided for excision of a semilunar 
cartilage, symptomatic, under DC 5259 is 10 percent, and 
would not provide an evaluation in excess of the currently 
assigned 10 percent rating.  

In this instance, the veteran's service-connected 
postoperative residuals of excision of the semilunar 
cartilage has been rated as 10 percent disabling under the 
provisions of 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257 
(2000).  Diagnostic Code 5257 provides the following 
evaluations for knee impairment involving recurrent 
subluxation or lateral instability:  10 percent for mild 
impairment;  20 percent for moderate impairment; and  30 
percent for severe impairment.  See 38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5257 (2000).
Since DC 5257 is not predicated on loss of range of motion, 
§§ 4.40 and 4.45 with respect to pain do not apply.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  However, the VA General 
Counsel has held that an appellant who has both arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003.  See VAOPGCPREC 23-97.  To 
the same point, General Counsel Precedent Opinion 9-98 
(VAOPGCPREC 9-98), issued August 14, 1998, held that for a 
knee disability rated under DC 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, the limitation of motion under DC 5260 or 5261 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  

In addition, in an August 1998 opinion, the Acting General 
Counsel noted that a separate rating for arthritis could also 
be based on X-ray findings and painful motion under  38 
C.F.R. Part 4, §4.59.  It was also held that the provisions 
of  38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in 
assigning an evaluation for degenerative or traumatic 
arthritis under DC 5003 or DC 5010.  See VAOPGCPREC 9-98.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees, and a 20 percent disability evaluation 
is in order with limitation of leg flexion to 30 degrees.  A 
30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2000).  In the absence of 
evidence of any limitation of flexion of the veteran's right 
knee, an evaluation under the provisions of  38 C.F.R. § 
4.71a, Diagnostic Codes 5010 and 5260 is not warranted. 

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees, and a 30 
percent disability evaluation is in order where there is 
limitation of leg extension to 20 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2000).  In the absence of 
evidence of any limitation of extension of the veteran's 
right knee, an evaluation under the provisions of  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5261 is not warranted. 

As noted, VA General Counsel Precedent Opinion 23-97 
(VAOPGPREC 23-97), issued July 24, 1997, authorized ratings 
under both Diagnostic Code 5003 and 5257 when a veteran 
experiences both arthritis and knee instability. In this 
instance, the evidence of record supports a conclusion that 
the veteran's post-traumatic arthritis (5010) of the right 
knee joint is due to his right knee disability, including an 
altered gait, osteopenia, and joint space narrowing.  
Accordingly, the Board finds that a separate rating for 
traumatic arthritis of the right knee joint with painful 
motion is warranted under VAOPGPREC 23-97. 

The veteran's postoperative residuals of a medial 
meniscectomy of the right knee disability are currently 
evaluated as 10 percent disabling unde the provisions of 5257 
(other impairment of knee; recurrent subluxation or lateral 
instability), which provides a 10 percent evaluation where 
impairment is slight; a 20 percent evaluation where 
impairment is moderate; and a 30 percent evaluation where 
impairment of knee function is severe.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5257 (2000).  As right medial 
collateral ligament laxity has been clinically demonstrated 
and diagnosed, an increased evaluation is available for 
impairment of the knee under the provisions of DC 5257.  The 
Board finds that the veteran's service-connected right knee 
instability is productive of no more than slight impairment 
of the right knee, and that a rating in excess of the 
currently assigned 10 percent evaluation is not warranted 
under DC 5257.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the evaluation of any musculoskeletal 
disability must consider the provisions of 38 C.F.R. Part 4, 
§§ 4.40, 4.45, and 4.59 (2000), including matters of weakened 
movement, excess fatigability, incoordination, and loss of 
function due to pain on use or during flare-ups.  DeLuca v. 
Brown,  8 Vet. App. 202 (1995).

38 C.F.R. Part 4, § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. 

Further,  38 C.F.R. Part 4, § 4.45 provides that the factors 
of joint disability reside in reductions of their normal 
excursion of movements in different planes, and that inquiry 
will be directed to the following considerations: 
   (a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); 
   (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); 
   (c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); 
   (d) Excess fatigability; 
   (e) Incoordination, impaired ability to execute skilled 
movements smoothly; 
   (f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints . . . . 

38 C.F.R. Part 4, § 4.59 provides that with any form of 
arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints . . . The intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  The Board finds that the veteran's 
current 10 percent rating for the right knee based upon X-ray 
evidence of degenerative arthritis and objective evidence of 
painful motion is proper, and that an increased rating is not 
warranted based upon these findings.  

In the instant appeal, the veteran is shown to experience 
functional loss due to painful motion, with joint or 
periarticular pathology, and supported by adequate pathology; 
a painful or unstable right knee joint due to healed injury; 
crepitation within the joint structure; and disturbance of 
locomotion and interference with weight-bearing.  

Based upon the foregoing, the Board finds that the veteran's 
service-connected postoperative residuals of a right medial 
meniscectomy are currently manifested by chronic right knee 
pain, a Grade III chondromalacia of the medial femoral 
condyle ; a lateral plicotomy, an altered gait, favoring his 
right knee; a generalized tenderness over the lower one-half 
and the border of the patella; a positive McMurray's test; 
pain on full flexion of the knee joint; crepitus in the knee 
joint; medial collateral ligament laxity; post-traumatic 
arthritis of the distal femur, proximal tibia, and patella, 
and X-ray evidence of osteopenia (loss of bone mass) and 
narrowing of the lateral joint space compartment of the right 
knee.  Further, significant impairment of right knee function 
due to painful motion, with joint or periarticular pathology, 
and supported by adequate pathology; painful or unstable 
joints due to healed injury; crepitation within the joint 
structures; and disturbance of locomotion and interference 
with weight-bearing is demonstrated.  

For the reasons and bases stated, the Board finds that the 
veteran's service-connected right knee disability does not 
warrant a rating in excess of 10 percent based upon slight 
lateral instability under the provisions of  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5257 (2000).  However, the Board 
finds that the veteran's traumatic arthritis manifested by 
significant impairment of right knee function due to painful 
motion, with joint or periarticular pathology, and supported 
by adequate pathology; painful or unstable joints due to 
healed injury; crepitation within the joint structures; and 
disturbance of locomotion and interference with weight-
bearing warrants assignment of a 20 percent rating under the 
provisions of  DC 5010, 38 C.F.R. Part 4, §§ 4.40, 4.45, and 
4.59 (2000), and  DeLuca v. Brown,  8 Vet. App. 202 (1995).  

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2000) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  Neither is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Further, the veteran has not testified that he is unable to 
obtain employment due to service-connected disability, as 
provided by  38 C.F.R. Part 4, § 4.16(b), or that vocational 
rehabilitation is infeasible.  Accordingly, the Board will 
not address the issue of benefit entitlement under the 
provisions of  38 C.F.R. Part 4, § 4.16(b) (2000).  


ORDER

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a right medial meniscectomy with 
Grade III chondromalacia of the medial femoral condyle and a 
lateral plicotomy, with lateral instability, is denied.

A separate 20 percent rating for post-traumatic arthritis of 
the right knee joint is granted, subject to controlling 
regulations governing the payment of monetary benefits.  




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

